                      Case 1:21-cv-03027-LGS Document 11 Filed 05/07/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                       Actava TV, Inc.,                        )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-3027 (LGS)
             Matvil Corporation d/b/a eTVnet,                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Matvil Corporation d/b/a eTVnet                                                                     .


Date:          05/07/2021                                                               /s/ Seth R. Goldman
                                                                                         Attorney’s signature


                                                                          Seth R. Goldman (NY State Bar No. 2815926)
                                                                                     Printed name and bar number
                                                                        Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
                                                                                      The Chrysler Center
                                                                                   666 Third Avenue, 24th Fl.
                                                                                      New York, NY 10017
                                                                                               Address

                                                                                     SRGoldman@mintz.com
                                                                                            E-mail address

                                                                                          (212) 692-6845
                                                                                          Telephone number

                                                                                          (212) 983-3115
                                                                                             FAX number
